Case 7:18-cv-00393-JLK-RSB Document 88 Filed 06/01/20 Page 1 of 9 Pageid#: 441


                                                                                        JUN 01 2020

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 MICHAEL E. TORY, SR.,                       )
                                             )
        Plaintiff,                           )        Civil Action No. 7:18cv00393
                                             )
 v.                                          )        MEMORANDUM OPINION
                                             )
 WARDEN CLINT D. DAVIS, et al.,              )        By: Jackson L. Kiser
                                             )            Senior United States District Judge
        Defendants.                          )


        Michael E. Tory, Sr., a Virginia inmate proceeding pro se, filed this civil action pursuant

 to 42 U.S.C § 1983, against the Commonwealth of Virginia as well as officials at Keen

 Mountain Correctional Center (“Keen Mountain”) and the Virginia Department of

 Corrections (“VDOC”). Tory alleges that the defendants violated his rights to free speech and

 due process, as well as those under the Virginia Tort Claims Act (“VTCA”). This matter is

 before me on defendants’ motion to dismiss. For the reasons stated herein, I will grant in part

 and deny in part defendants’ motion to dismiss.

                                                 I.

        Tory alleges that on April 8, 2018, he learned that his sister had emailed him two

 different images that he never received. One image was sent on March 8, 2018, and depicted

 a woman in a swimsuit. The second image was sent on April 5, 2018, and depicted a woman

 in a swimsuit with a tattoo on her thigh. Both images were sent via the VDOC’s email system,

 JPay. Neither Tory nor his sister received notice that the images had been rejected, censored,

 or deleted. Tory filed informal complaints concerning each of the images. In response,

 defendant Lt. Mitchell advised Tory that the images “did not comply with content
Case 7:18-cv-00393-JLK-RSB Document 88 Filed 06/01/20 Page 2 of 9 Pageid#: 442




 requirements” and had been returned to the sender via JPay. Lt. Mitchell also advised Tory

 that VDOC policy requires that Tory receive electronic notification on his media device

 regarding censorship of the attachment.1

         On July 20, 2018, Tory learned that another image had been sent to him through JPay

 that he never received. He again did not receive notice that the image had been rejected,

 censored, or deleted. Tory filed a “trouble ticket” with JPay asking about the missing image,

 and staff at JPay responded, advising Tory that the email had been delivered successfully. Tory

 then filed an informal complaint at Keen Mountain, and defendant Intelligence Officer

 McGlothlin responded that the attachment had been discarded because it contained

 swimwear. Pursuant to the VDOC’s Operating Procedure (“OP”) 803.1(VIII)(A)(3), all

 images sent to inmates by email are treated as personal and may not include nudity or semi-

 nudity of any person. Semi-nudity includes persons in underwear, lingerie, and swimwear.

         Tory argues that the defendants violated the First Amendment by denying him the

 images by email, the policy that does not allow semi-nude images by email is unconstitutional,

 and the defendants denied him due process by failing to notify him that the images had been

 rejected.

                                                     II.

         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

 sufficiency of a complaint to determine whether the plaintiff has properly stated a claim; “it

 does not resolve contests surrounding the facts, the merits of a claim, or the applicability of



         1 Lt. Mitchell gave that response to the informal complaint of one of the images and referred Tory to
 that response concerning the informal complaint of the other image.

                                                      2
Case 7:18-cv-00393-JLK-RSB Document 88 Filed 06/01/20 Page 3 of 9 Pageid#: 443




 defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In

 considering a Rule 12(b)(6) motion, a court must accept all factual allegations in the complaint

 as true and must draw all reasonable inferences in favor of the plaintiff. Erickson v. Pardus,

 551 U.S. 89, 94 (2007). Legal conclusions in the guise of factual allegations, however, are not

 entitled to a presumption of truth. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

        Although a complaint “does not need detailed factual allegations, a plaintiff’s obligation

 to provide the grounds of his entitle[ment] to relief requires more than labels and conclusions,

 and a formulaic recitation of a cause of action’s elements will not do.” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (citations and quotations omitted). “Factual allegations

 must be enough to raise a right to relief above the speculative level,” id., with all the allegations

 in the complaint taken as true and all reasonable inferences drawn in the plaintiff’s favor, Chao

 v. Rivendell Woods, Inc., 415 F.3d 342, 346 (4th Cir. 2005). Rule 12(b)(6) does “not require

 heightened fact pleading of specifics, but only enough facts to state a claim to relief that is

 plausible on its face.” Twombly, 550 U.S. at 570. Consequently, “only a complaint that states

 a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing

 Twombly, 550 U.S. at 556). A claim is plausible if the complaint contains “factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged,” and if there is “more than a sheer possibility that a defendant has acted

 unlawfully.” Id. at 678.

        In order to allow for the development of a potentially meritorious claim, federal courts

 have an obligation to construe pro se pleadings liberally. See, e.g., Boag v. MacDougall, 454

 U.S. 364, 365 (1982). Moreover, “[l]iberal construction of the pleadings is particularly


                                                  3
Case 7:18-cv-00393-JLK-RSB Document 88 Filed 06/01/20 Page 4 of 9 Pageid#: 444




 appropriate where . . . there is a pro se complaint raising civil rights issues.” Smith v. Smith,

 589 F.3d 736, 738 (4th Cir. 2009). Nevertheless, “[p]rinciples requiring generous construction

 of pro se complaints are not . . . without limits.” Beaudett v. City of Hampton, 775 F.2d 1274,

 1278 (4th Cir. 1985). “A pro se plaintiff still must allege facts that state a cause of action.”

 Bracey v. Buchanan, 55 F. Supp. 2d 416, 421 (E.D. Va. 1999).

                                                III.

        Tory alleges that the VDOC’s policy of not allowing semi-nude images by email is

 unconstitutional on its face and also as it was applied to the three images that were sent to

 him. Inmates clearly retain protections afforded by the First Amendment, but those rights

 must be balanced with prisons’ institutional needs of security, discipline, and general

 administration. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348-49 (1987). Thus, “a prison

 regulation that abridges inmates’ constitutional rights is ‘valid if it is reasonably related to

 legitimate penological interests.’” Lovelace v. Lee, 472 F.3d 174, 199 (4th Cir. 2006) (citing

 Turner v. Safley, 482 U.S. 78, 84 (1987)). Whether a regulation is reasonably related depends

 on:

          (1) [W]hether there is a “valid, rational connection” between the prison
          regulation or action and the interest asserted by the government, or whether
          this interest is “so remote as to render the policy arbitrary or irrational”; (2)
          whether “alternative means of exercising the right … remain open to prison
          inmates,” an inquiry that asks broadly whether inmates were deprived of all
          forms of [the] [right] or whether they were able to participate . . .
          other[wise] . . .; (3) what impact the desired accommodation would have on
          security staff, inmates, and the allocation of prison resources; and (4)
          whether there exist any “obvious, easy alternatives” to the challenged
          regulation or action, which may suggest that it is “not reasonable, but is
          [instead] an exaggerated response to prison concerns.”




                                                 4
Case 7:18-cv-00393-JLK-RSB Document 88 Filed 06/01/20 Page 5 of 9 Pageid#: 445




 Id. at 200 (citing Turner, 482 U.S. at 89-92); see Overton v. Bazzetta, 539 U.S. 126, 132

 (2003) (discussing burdens).

        OP 803.1(VIII)(A)(3) states that, “[a]ll pictures and photographs sent to offenders

 through secure messaging will be treated as personal and must comply with the requirements

 governing content established in this operating procedure for personal pictures and

 photographs to include prohibition of nude or semi-nude personal photographs or pictures

 of any person. Semi-nude shall include but is not limited to persons in diapers, underwear,

 lingerie, or swimwear.” Semi-nude images are permitted by regular mail when sent by a

 commercial vendor, however.

         Tory argues that the policy of prohibiting semi-nude images by email while, at the

 same time, allowing them by regular mail is not rationally related to any penological objective.

 Tory further argues that prohibiting the emailed images does not maintain security, discipline,

 or good order in the prison and does not assist with rehabilitation and treatment objectives,

 reduce sexual harassment, or prevent a hostile environment for offenders, staff, and

 volunteers, because the same and/or very similar images are permitted by regular mail. In

 addition, Tory argues that it is easier for inmates to steal, barter, or sell physical images received

 by mail than it would be to do the same with emailed images that are not transferrable from

 their personal media devices. Tory also argues that allowing semi-nude images by email would

 have “little, if any,” impact on guards, other inmates, or the allocation of prison resources.

 Finally, Tory argues that an easy alternative would be for the defendants to treat emailed

 images the same way they treat those which arrive at the facility through regular mail.

 Accepting Tory’s factual allegations as true and drawing all reasonable inferences in Tory’s


                                                   5
Case 7:18-cv-00393-JLK-RSB Document 88 Filed 06/01/20 Page 6 of 9 Pageid#: 446




 favor, I conclude that Tory has stated a plausible First Amendment claim. Accordingly, I will

 deny defendants’ motion to dismiss this claim.

        In considering a challenge to a policy as applied, the court “consider[s] whether a ban

 on these particular items is reasonably related to a legitimate penological objective.” Maday v.

 Dooley, No. 4:17-CV-04168-KES, 2019 U.S. Dist. LEXIS 167951, at *52-53 (D.S.D. Sep. 30,

 2019) (quoting Murchison v. Rogers, 779 F.3d 882, 887 (8th Cir. 2015) (internal quotation

 omitted) (emphasis in original)). “Prison officials have broad discretion to censor or restrict

 an inmate’s receipt of a publication to serve a legitimate penological interest.” Id. The court

 must conduct an independent review of the evidence to determine whether defendants’

 decision to apply the regulation and withhold these images was an “‘exaggerated response to

 prison concerns’ and therefore unconstitutional as applied.” Kaden v. Slykhuis, 651 F.3d 966,

 969 (8th Cir. 2011) (quoting Williams v. Brimeyer, 116 F.3d 351, 354 (8th Cir. 1997)). In order

 for me to assess this claim, discovery will be needed to understand the images’ contents to

 properly weigh the Turner factors. See, e.g., Ingle v. Yelton, 439 F.3d 191, 196-97 (4th Cir.

 2006). Accordingly, I will deny defendants’ motion to dismiss Tory’s as-applied challenge.

                                               IV.

        Tory alleges that the defendants violated his right to due process when they failed to

 notify him on each occasion that his incoming email images were censored and rejected. To

 state a procedural due process violation, “a plaintiff must (1) identify a protected liberty or

 property interest and (2) demonstrate deprivation of that interest without due process of law.”

 Prieto v. Clarke, 780 F.3d 245, 248 (4th Cir. 2015). The Supreme Court has explained that

 “[t]he interest of prisoners and their correspondents in uncensored communication by letter,


                                                6
Case 7:18-cv-00393-JLK-RSB Document 88 Filed 06/01/20 Page 7 of 9 Pageid#: 447




 grounded as it is in the First Amendment, is plainly a ‘liberty’ interest within the meaning of

 the Fourteenth Amendment even though qualified of necessity by the circumstance of

 imprisonment.” Procunier v. Martinez, 416 U.S. 396, 417 (1974), overruled on other grounds

 by, Thornburgh v. Abbott, 490 U.S. 401 (1989). As a result, “the decision to censor or

 withhold delivery of a particular letter must be accompanied by minimum procedural

 safeguards.” Id. In Procunier, “[t]he Court approved a requirement that an inmate be notified

 of the rejection and have a reasonable opportunity to protest the decision, concluding such

 requirements ‘do not appear to be unduly burdensome.’” Bonner v. Outlaw, 552 F.3d 673,

 676 (8th Cir. 2009) (citing Procunier, 416 U.S. at 417).

        In Bonner, the Eighth Circuit explained that:

        the reasoning of Procunier applies to all forms of correspondence addressed to
        an inmate. It is the inmate’s interest in “uncensored communication” that is the
        liberty interest protected by the due process clause, regardless of whether that
        communication occurs in the form of a letter, package, newspaper, magazine,
        etc. Thus, whenever prison officials restrict that right by rejecting the
        communication, they must provide minimum procedural safeguards, which
        include notice to an inmate that the correspondence was rejected.

 Bonner, 552 F.3d at 677. Accordingly, an inmate has a due process right to receive notice

 when his email communication has been censored. Id. (citing Ping v. Raleigh, No. 98-2739,

 2000 U.S. App. LEXIS 795, 2000 WL 59539, at *1 (8th Cir. Jan. 24, 2000) (due process rights

 apply to rejection of “play-by-mail games”); Montcalm Pub’g Corp. v. Beck, 80 F.3d 105, 109

 (4th Cir. 1996) (due process rights apply to rejection of subscription magazines); Hopkins v.

 Collins, 548 F.2d 503, 504 (4th Cir. 1977) (holding due process rights apply to rejection of

 newspapers); Sorrels v. McKee, 290 F.3d 965, 972 (9th Cir. 2002) (due process rights apply to

 rejection of law journal); and Jacklovich v. Simmons, 392 F.3d 420, 433 (10th Cir. 2004) (due


                                                7
Case 7:18-cv-00393-JLK-RSB Document 88 Filed 06/01/20 Page 8 of 9 Pageid#: 448




 process rights apply to rejection of newspapers)). Here, Tory alleges that he did not receive

 any such notice. Accepting Tory’s factual allegations in the complaint as true and drawing all

 reasonable inferences in Tory’s favor, I conclude that Tory has stated a plausible due process

 claim. Accordingly, I will deny defendants’ motion to dismiss Tory’s due process claim.

                                                V.

        Tory names the Commonwealth of Virginia as a defendant. The Eleventh Amendment

 to the U.S. Constitution provides that: “[t]he Judicial power of the United States shall not be

 construed to extend to any suit in law or equity, commenced or prosecuted against one of the

 United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”

 U.S. Const. amend. XI. Thus, based on principles of sovereign immunity, “an unconsenting

 State is immune from suits brought in federal court by her own citizens as well as by citizens

 of another state.” Lee-Thomas v. Prince George’s Cty. Pub. Sch., 666 F.3d 244, 248 (4th Cir.

 2012); see also Bd. Of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 363 (2001) (“[T]he

 ultimate guarantee of the Eleventh Amendment is that non-consenting states may not be sued

 by private individuals in federal court.”). Further, Tory cannot seek relief from the

 Commonwealth under the VTCA in this court. Although the Commonwealth enacted the

 VTCA and allowed itself to be sued for negligence claims filed in state courts, it has not waived

 its Eleventh Amendment immunity and has not consented to be sued in federal courts.

 McConnell v. Adams, 829 F.2d 1319, 1329 (4th Cir. 1987). This is true even where a claim like

 a VTCA claim would otherwise fall within the court’s supplemental jurisdiction. Creed v.

 Virginia, 596 F. Supp. 2d 930, 938 (E.D. Va. 2009). Accordingly, I conclude that the




                                                8
Case 7:18-cv-00393-JLK-RSB Document 88 Filed 06/01/20 Page 9 of 9 Pageid#: 449




 Commonwealth is entitled to Eleventh Amendment immunity and will grant defendants’

 motion to dismiss Tory’s claims against the Commonwealth.2

                                                       VI.

         For the reasons stated herein, I will grant in part and deny in part defendants’ motion

 to dismiss. Pursuant to Standing Order 2019-5, I will give the remaining defendants the

 opportunity to file a motion for summary judgment as to these claims.

         ENTERED this 1st day of June, 2020.




                                            SENIOR UNITED STATES DISTRICT JUDGE




         2  Furthermore, under the plain language of the VTCA, such claims may only be maintained against the
 Commonwealth, not against individual state officers. See Va. Code § 8.01-195.1. Therefore, Tory’s VTCA claim
 is not viable against any of the individual defendants, either. Accordingly, I will dismiss the VTCA claim against
 all of the defendants.

                                                         9
